Citation Nr: 0721791	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  99-03 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent 
for a cervical spine disability.  

2. Entitlement to a disability rating in excess of 20 percent 
for a lumbar spine disability.

3. Entitlement to a total disability rating due to individual 
unemployability resulting from a service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to October 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in Jun1 1998 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which continued 20 percent disability 
ratings for the veteran's service-connected cervical spine 
and lumbar spine disabilities, increased the disability 
rating to 10 percent for the veteran's service-connected 
fungus infection of the left foot and denied the veteran's 
claim for entitlement to TDIU. 

The case was previously before the Board and was remanded in 
September 2000 and May 2003 for further development.  It has 
been returned to the Board for further appellate review.  

In September 1999, the appellant testified at a hearing 
before a Decision Review Officer, and in November 2001, he 
testified at videoconference hearing before the undersigned 
Veterans Law Judge; copies of these transcripts are 
associated with the record.   

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.




REMAND

In the instant case, the Board notes that the evidence of 
record reflects that the veteran suffers from degenerative 
disc disease of both the cervical and lumbar spine. The 
veteran has consistently complained of numbness and pain 
radiating to both his arms and legs.  A July 2005 VA spine 
examination reflects the examiner's observations that he had 
normal muscle strength in all extremities with no muscle 
atrophy, that his sensation was impaired to light touch in 
the left foot, and that deep tendon reflexes were 1+ 
throughout and symmetric except for absent bilateral 
reflexes.  There was negative Hoffman's and Babinski, with no 
ankle clonus.  However, VA medical records from August 2006 
reflect a diagnosis of chronic low back pain with 
degenerative disc disease and radiculopathy, and chronic neck 
pain with degenerative joint disease and left arm pain with a 
notation that this may be related to his degenerative joint 
disease.  

It is noted that during the pendency of the veteran's appeal, 
the criteria for evaluating intervertebral disc syndrome were 
revised. See 67 Fed. Reg. 56509-56516 (September 4, 2002). 
The current rating schedule instructs to "evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation." 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002)(emphasis added).  "Chronic 
orthopedic and neurologic manifestations' means orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so." 38 C.F.R. § 4.71a, Diagnostic Code 5293 Note (1) 
(2002).  

The rating schedule further states "when evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or 
codes."  38 C.F.R. § 4.71a, Diagnostic Code 5293 Note (2) 
(2002).  It should be noted that a new rating formula for the 
spine became effective September 26, 2003.  Under the new 
rating formula, Diagnostic Code 5293 became Diagnostic Code 
5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so. See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Pursuant to the current regulations, 
the AOJ should consider separate evaluations for the 
veteran's neurological disabilities.

As it appears that the veteran is receiving ongoing treatment 
for his lumbar and cervical spine disabilities, the AOJ 
should attempt to obtain these treatment records.  After 
receipt of the medical records, the veteran should be 
afforded a neurological examination to determine the nature 
and severity of the veteran's neurological impairment.  The 
last such examination was performed in July 2005; however, 
medical records reflect that the veteran how carries a 
diagnosis of radiculopathy as a result of his service-
connected lumbar spine disability, and a possibility of a 
neurological disorder of his left arm, as a result of his 
service-connected cervical spine disability.  In light of 
these records, further action is needed.

With respect to the veteran's TDIU claim, the Board notes 
that the Court of Appeals for Veterans Claims (Court) held in 
Holland v. Brown, 6 Vet. App. 443 (1994), that a claim for a 
total disability rating based on individual unemployability 
due to a service-connected disability is "inextricably 
intertwined" with a rating increase claim on the same 
condition.  Thus, the veteran's TDIU claim must be deferred 
pending the outcome of his other claims for higher 
evaluations.  Following the adjudication of raised claims for 
increased disability evaluations, the AOJ should readjudicate 
the issue of entitlement to TDIU benefits, taking into 
account all evidence of record.




Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his cervical and 
lumbar spine disabilities, to include any 
neurological disorders resulting from 
these disabilities.  VA should attempt to 
obtain records from each health care 
provider he identifies that might have 
available records.  If records are 
unavailable, please have the provider so 
indicate.  

2.  After completion of 1 above, the AOJ 
should make arrangements for the veteran 
to be afforded a neurological examination 
by an appropriate specialist to ascertain 
the current nature and extent of severity 
of his neurological impairment related to 
his service-connected back and neck 
disabilities.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done, including EMG 
and nerve conduction studies tests.  The 
claims file, this remand, and treatment 
records must be made available to the 
examiner for review of the pertinent 
evidence in connection with the 
examination, and the report should so 
indicate.  

The Diagnostic Codes applicable to nerve 
impairment distinguish the types of 
paralysis--complete and incomplete.  
Under incomplete paralysis, the degree of 
paralysis is further broken down into 
three or four categories: severe, 
moderately severe, moderate, and mild.  
With these categories in mind, the 
examiner should classify the appellant's 
right lower extremity impairments, 
distinguishing among the categories and 
using the results of all pertinent 
testing of record.

The specialist should offer an opinion as 
to whether the veteran's neck and back 
disabilities are manifested by persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc. 

The examiner(s) should clearly outline 
the rationale for any opinion expressed 
and all clinical findings should be 
reported in detail.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2006).  The appellant and his representative have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




